EXAMINER COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The majority of applicant's arguments filed 6/16/2021 (Remarks 8-11) mirror those previously presented in the remarks filed 9/22/2020 and 12/9/2020.  These arguments have been reconsidered, but remain unpersuasive for the reasons set forth in the Office action of 3/19/2021. 

Response to Amendments
Applicant’s amendments to claim 8 are sufficient to overcome the rejection of claims 8–10, 12, and 13 under 35 U.S.C. § 112(b).  Accordingly, that rejection is withdrawn. 
 
Applicants amendments to claims 1, 8, and 15 are sufficient to overcome the prior art of record.  Accordingly, the rejection of claims 1–3, 5–10, 12–17, and 19–21 under 35 U.S.C. § 103 is withdrawn. 

Allowable Subject Matter
Claims 1–3, 5–10, 12–17, and 19–21 are allowed.

The following is an examiner’s statement of reasons for allowance.  These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trudeau et al. (US 2006/0165103) teaches a priority scheme for sharing bandwidth among a plurality of priority levels (e.g., fig. 7; ¶42).
Talwar et al. (WO2016/122662) teaches a memory access scheme including a highest priority class with a reserved amount of bandwidth and sharing bandwidth with the remaining classes (e.g., ¶29–30). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON N STRANGE/Primary Examiner, Art Unit 2419